DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Arguments
 	Applicant's arguments filed 12/21/2021 with respect to claim(s) 1, 18, and 27 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s argument:	Applicant argues on pgs. 13 and 16 with respect to claims 1, 18, and 27 that previously cited prior references Susitaival et al. (US 2015/0334737 A1) and Ryoo et al. (US 2014/0329551 A1) do not disclose the amended limitation filed 12/21/2021. 	Examiner’s response:	Regarding claims 1 and 27, Examiner changes the previous rejection under 102(a)(1) as being anticipated by Susitaival into a rejection under 103 as being unpatentable over Susitaival in view of previously cited prior reference Zhang et al. (US 2015/0327116 A1). in view of previously cited prior references Kang et al. (US 2016/0205604 A1) and Chen et al. (US 2015/0098322 A1) into a rejection under 103 as being unpatentable over Susitaival in view of Zhang.	Regarding Applicant’s arguments on pgs. 14 that Susitaival “does not teach or suggest selecting between multiple TRPs to which to transmit reporting information”, Examiner respectfully disagrees. The limitation requires “selecting, based at least in part on the first reporting configuration, the first TRP or the second TRP to which to transmit the reporting information comprising the BSR”. Susitaival discloses in Fig. 7, [0060]-[0061], [0083]-[0084]: in actions 702 and 703a, the UE evaluates and monitors a trigger condition and reports the BSR to the corresponding eNB(s), i.e., MeNB based on the threshold Xm for triggering BSR reports to MeNB 12. The BSR configuration from MeNB (=indication) includes how to trigger the BSR, i.e., there may be one threshold Xm for triggering BSR reports to MeNB 12 and one threshold Xs for triggering BSR reports to SeNB 13 (=plurality of reporting configurations). Therefore, the UE selects the MeNB to report BSR based on the threshold Xm triggering the BSR report.	Applicant’s remaining arguments for the other limitations are directed to Susitaival and/or Ryoo. However, the Examiner provides a new rejection for the other limitations by using Zhang. Therefore, the arguments are moot.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




 	Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claim 3 recites “receiving an uplink grant from the first TRP” and “determining, based at least in part on … the uplink grant received from the first TRP”. Claim 3 is dependent on claim 1 which recites “receiving a first uplink grant for a first uplink transmission to a first TRP” and “transmitting the reporting information comprising the BSR to the first TRP … via the resources allocated by the first uplink grant”. It is not clear if “uplink grant” from claim 3 refers back to “first uplink grant” from claim 1. The Examiner equates both “uplink grant” and “first uplink grant” to be the same.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-8, 13, 18, and 27-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Susitaival et al. (US 2015/0334737 A1) in view of Zhang et al. (US 2015/0327116 A1).

Regarding claim 1, Susitaival discloses A method for wireless communication at a user equipment (UE) (Figs. 1, 7, 11, [0033], [0056]: radio communications network 1, i.e., LTE (=wireless), comprises a UE 10 in dual connectivity with MeNB 12 and SeNB 13), comprising:
establishing wireless connections with a plurality of transmission-reception points (TRPs) (Figs. 1, 7, [0033], [0043], [0056]: UE connects (=establish) with a plurality of eNBs, such as MeNB and SeNB (=TRPs), using dual connectivity in LTE (=wireless connections). [0138]: both eNBs have bearers established to the UE);
receiving, from at least one of the plurality of TRPs, an indication of a plurality of reporting configurations for the UE to use to transmit reporting information for one or more of a buffer status report (BSR) or a power headroom report (PHR) to the plurality of TRPs (Fig. 7, [0057]-[0058], [0118]: in action 701a, the UE receives a BSR configuration (=indication) from MeNB for the UE for buffer status reporting (=reporting information for a BSR) to the MeNB and the SeNB (=plurality of TRPs). [0083]-[0084]: the BSR configuration (=indication) includes information how to trigger the BSR, i.e., there may be one threshold Xm for triggering BSR reports to MeNB 12 and one threshold Xs for trigger BSR reports to SeNB 13 (=plurality of reporting configurations));
identifying a first reporting configuration of the plurality of reporting configurations based at least in part on the indication (Fig. 7, [0060]: in action 702, the UE evaluates or monitors whether BSR trigger conditions are triggered. [0083]-[0084]: the BSR configuration from MeNB (=indication) includes how to trigger the BSR, i.e., there may be one threshold Xm for triggering BSR reports to MeNB 12 and one threshold Xs for triggering BSR reports to SeNB 13 (=plurality of reporting configurations). [0061]-[0062]: in actions 703a-b, the UE reports BSR because the trigger condition is fulfilled for one or more of the eNBs. Note: in view of [0083]-[0084] and [0061]-[0062], since the UE reports BSR to the MeNB because the trigger condition is fulfilled, the trigger condition is the threshold Xm for triggering BSR reports to the MeNB 12 (=first reporting configuration)); 
selecting, based at least in part on the first reporting configuration, the first TRP or the second TRP to which to transmit the reporting information comprising the BSR (Fig. 7, [0060]-[0061], [0083]-[0084]: in actions 702 and 703a, the UE evaluates and monitors a trigger condition and reports the BSR to the corresponding eNB(s), i.e., MeNB based on the threshold Xm for triggering BSR reports to MeNB 12); and 
transmitting the reporting information comprising the BSR to the first TRP or the second TRP according to the identified first reporting configuration (Fig. 7, [0060]-[0061], [0083]-[0084]: in action 703a, the UE reports the BSR to the corresponding eNB(s) based on a trigger condition, i.e., the UE reports BSR to the MeNB based on the threshold Xm for triggering BSR reports to MeNB 12).
Susitaival does not disclose receiving a first uplink grant for a first uplink transmission to a first TRP of the plurality of TRPs and a second uplink grant for a second uplink transmission to a second TRP of the plurality of TRPs; and selecting … the first TRP or the second TRP to which to transmit the reporting information comprising the BSR to transmit the reporting information comprising the BSR via resources allocated by the first uplink grant or the second uplink grant; and transmitting the reporting information comprising the BSR to the first TRP or the second TRP … via the resources allocated by the first uplink grant or the second uplink grant.
However, Zhang discloses receiving a first uplink grant for a first uplink transmission to a first TRP of the plurality of TRPs and a second uplink grant for a second uplink transmission to a second TRP of the plurality of TRPs ([0036], [0050]-[0051], [0054], [0066], [0077]: UE receives multiple UL grants (=first uplink grant and second uplink grant) from BS 302 (=first TRP) and BS 303 (=second TRP) to transmit BSRs to the BSs (=first uplink transmission and second uplink transmission)); and 
via resources allocated by the first uplink grant or the second uplink grant ([0036], [0050]-[0051], [0054], [0066], [0077]: UE selects a base station to transmit BSR reports via the granted UL resources from the base stations); and 
transmitting the reporting information comprising the BSR to the first TRP or the second TRP … via the resources allocated by the first uplink grant or the second uplink grant ([0036], [0050]-[0051], [0054], [0066], [0077]: UE transmits BSR reports to the selected base station via the granted UL resources from the base stations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting a BSR to a selected eNB based on the first BSR configuration and/or second BSR configuration comprising thresholds for triggering BSR reports, as taught by Susitaival, to select the base station from multiple base stations based on received UL grants from the multiple base stations and transmit the BSR report via the received UL grants, as taught by Zhang.
Doing so allows the UE to select a base station based on criteria for better traffic loading, channel quality, and granting UL resources that can accommodate BSR with full buffer status information (Zhang: [0051]).

Regarding claim 2, Susitaival in view of Zhang discloses all features of claim 1 as outlined above. 
Susitaival further discloses wherein the reporting information includes a single BSR that is transmitted to the first TRP of the plurality of TRPs for use by two or more TRPs of the plurality of TRPs in scheduling uplink transmissions of the UE (Fig. 7, [0061], [0063]: UE reports a single BSR to the corresponding MeNB in action 703a. MeNB and SeNB (=two TRPs) then coordinate a scheduling .

Regarding claim 3, Susitaival in view of Zhang discloses all features of claim 1 as outlined above. 
Susitaival discloses determining, based at least in part on the first reporting configuration received from the first TRP, to transmit the BSR to the first TRP (Fig. 7, [0060]-[0061], [0083]-[0084]: in actions 702 and 703a, the UE evaluates and monitors a trigger condition and reports the BSR to the corresponding eNB(s), i.e., MeNB based on the threshold Xm for triggering BSR reports to MeNB 12).
Susitaival does not disclose, but Zhang discloses further comprising:
receiving an uplink grant from the first TRP of the plurality of TRPs ([0036], [0050]-[0051], [0054], [0066], [0077]: UE receives multiple UL grants (=first uplink grant and second uplink grant) from BS 302 (=first TRP) and BS 303 (=second TRP) to transmit BSRs to the BSs (=first uplink transmission and second uplink transmission)); and
determining, based at least in part on the first reporting configuration and the uplink grant being received from the first TRP, to transmit the BSR to the first TRP ([0036], [0050]-[0051], [0054], [0066], [0077]: UE selects a base station to transmit BSR reports via the granted UL resources from the base stations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting a BSR to a selected eNB based on the first BSR configuration and/or second BSR configuration comprising thresholds for triggering BSR reports, as taught by Susitaival, to select the base station from multiple base stations based on received UL grants from the multiple base stations, as taught by Zhang.


Regarding claim 4, Susitaival in view of Zhang discloses all features of claim 1 as outlined above. 
Susitaival does not disclose, but Zhang discloses wherein the first uplink transmission is concurrent at least in part with the second uplink transmission ([0058]: BSR can be reported to BS1 and BS2 in the same TTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when reporting BSR to MeNB and SeNB in step 703a-b of Fig. 7, as taught by Susitaival, to report the BSR to BS1 and BS2 in the same TTI, as taught by Zhang.
Doing so provides a way to split the buffer status value for each LCG, i.e., using LC1 and LC2 of LCG1 to report BSR to BS1 and using LC3 and LC4 of LCG1 to report BSR to BS2 (Zhang: [0058]).

Regarding claim 5, Susitaival in view of Zhang discloses all features of claim 1 as outlined above. 
Susitaival does not disclose, but Zhang discloses wherein the first TRP or the second TRP is selected to receive the BSR based at least in part on an amount of uplink resources allocated in each uplink grant, or channel conditions between the UE and the first TRP, or channel conditions between the UE and the second TRP, or a modulation and coding scheme (MCS) of each uplink grant, or a combination thereof ([0050]-[0051]: UE selects one base station to receive the BSR based on various criteria, such as a base station having better channel quality, a base station granting UL resources that can accommodate BSR, etc.).

Doing so allows the UE to select a base station based on criteria for better traffic loading, channel quality, and granting UL resources that can accommodate BSR with full buffer status information (Zhang: [0051]).

Regarding claim 6, Susitaival in view of Zhang discloses all features of claim 1 as outlined above. 
Susitaival further discloses wherein the reporting information includes a first BSR transmitted to the first TRP of the plurality of TRPs (Fig. 7, [0061]: UE reports BSR to MeNB (=first TRP) of the plurality of eNBs in action 703a), and wherein the method further comprises:
determining to transmit a second BSR to the second TRP of the plurality of TRPs according to a second reporting configuration of the plurality of reporting configurations (Fig. 7, [0060], [0062], [0083]-[0084]: in actions 702 and 703b, the UE evaluates and monitors a trigger condition and reports the BSR to the corresponding eNB(s), i.e., SeNB based on the threshold Xs for triggering BSR reports to SeNB 13 (=second reporting configuration). The threshold is part of the BSR configuration from MeNB on how to trigger the BSR, i.e., one threshold Xm for triggering BSR reports to MeNB 12 and one threshold Xs for triggering BSR reports to SeNB 13 (=plurality of reporting configurations)); and
transmitting the second BSR to the second TRP according to the second reporting configuration (Fig. 7, [0060], [0062], [0083]-[0084]: in action 703b, the UE reports the BSR to the corresponding eNB(s) based on a trigger condition, i.e., the UE reports BSR to the SeNB based on the threshold Xs for triggering BSR reports to SeNB 13).

 in view of Zhang discloses all features of claim 6 as outlined above. 
Susitaival further discloses wherein:
the plurality of reporting configurations comprise separate BSR configurations provided for each of the first TRP and the second TRP that are to be used by the UE for transmission of the corresponding BSR to the corresponding TRP ([0083]-[0084]: the BSR configuration from MeNB includes how to trigger the BSR, i.e., there may be one threshold Xm for triggering BSR reports to MeNB 12 and one threshold Xs for triggering BSR reports to SeNB 13 (=plurality of reporting configurations) where threshold Xm is provided for MeNB 12 and threshold Xs is provided for SeNB 13 for the UE to report BSR), and
the first BSR is transmitted to the first TRP based at least in part on a first trigger from the first reporting configuration (Fig. 7, [0061], [0083]-[0084]: UE transmits first BSR to MeNB based on first BSR trigger, i.e., threshold Xm, towards MeNB. Threshold Xm is for triggering BSR reports to MeNB 12 (=first reporting configuration)), and the second BSR is transmitted to the second TRP based at least in part on a second trigger from the second reporting configuration (Fig. 7, [0062], [0083]-[0084]: UE transmits second BSR to SeNB based on second BSR trigger, i.e., threshold Xs, towards SeNB. Threshold Xs is for triggering BSR reports to SeNB 13 (=second reporting configuration)).

Regarding claim 8, Susitaival in view of Zhang discloses all features of claim 6 as outlined above. 
Susitaival further discloses wherein a buffer status reported in each of the first BSR and the second BSR is a current buffer status of the UE irrespective of uplink data transmissions to one or more other TRPs of the plurality of TRPs (Fig. 7: UE reports first BSR to MeNB and second BSR to SeNB. [0067], [0069]: BSR includes information of buffered bytes (=current buffer status) for certain bearers of certain eNBs and the UE checks and transmits the data amount of these certain bearers towards the certain eNBs. Note: the claim limitation “irrespective of uplink data transmission to one or more other TRPs of the plurality of TRPs” is taught by Susitaival because the UE does not consider the uplink data transmissions to one or more other TRPs of the plurality of TRPs because the UE is checking data amount/buffered bytes of certain bearers for certain eNBs, i.e., MeNB (=first TRP) and SeNB (=second TRP)).

Regarding claim 13, Susitaival in view of Zhang discloses all features of claim 1 as outlined above. 
Susitaival further discloses wherein the reporting information further comprises a scheduling request (SR) (Fig. 7: UE reports BSR. [0073]-[0075]: BSR and SR are sent from the UE. Note: [0076] and [0088] disclose a solution 3 where SR is sent before BSR. Therefore, solutions 1-2 discloses sending SR and BSR at the same time), and wherein the selecting the first TRP or the second TRP to which to transmit the reporting information comprises (Fig. 7, [0057]-[0058], [0060]-[0062]: UE evaluates whether BSR trigger conditions are triggered and fulfilled based on the first BSR configuration from the MeNB and/or the second BSR configuration from the SeNB, and if it is triggered and fulfilled for one or more eNBs, the UE determines to report the BSR to the corresponding eNB(s)):
determining, based at least in part on the first reporting configuration, to transmit the SR to only the first TRP of the plurality of TRPs or to multiple TRPs of the plurality of TRPs ([0073]-[0075]: when a trigger is fulfilled as configured at the UE, the UE may use solution 1 or solution 2 to transmit BSRs and SRs, i.e., sent the reports towards all radio base stations or towards one base station only).

Regarding claim 18, Susitaival discloses A method for wireless communication at a first transmission-reception point (TRP) of a plurality of TRPs (Figs. 1, 7, 11, [0033], [0056]: radio LTE (=wireless), comprises a UE 10 in dual connectivity with MeNB 12 (=first TRP) and SeNB 13), comprising:
establishing a first wireless connection with a user equipment (UE) (Figs. 1, 7, [0033], [0056]: UE in radio communications network, i.e., LTE, is communicating with a plurality of MeNB and SeNB, using dual connectivity. [0138]: both eNBs have bearers established to the UE);
transmitting, to the UE, an indication of a plurality of available reporting configurations to be used by the UE to transmit reporting information for one or more of a power headroom report (PHR) or a buffer status report (BSR) to at least one of the first TRP or the second TRP (Fig. 7, [0057]-[0058], [0118]: in action 701a, the MeNB sends a BSR configuration (=indication) to the UE for buffer status reporting (=reporting information for a BSR) to the MeNB and the SeNB (=plurality of TRPs). [0083]-[0084]: the BSR configuration (=indication) includes information how to trigger the BSR, i.e., there may be one threshold Xm for triggering BSR reports to MeNB 12 and one threshold Xs for trigger BSR reports to SeNB 13 (=plurality of available reporting configurations));
transmitting, to the UE, configuration information that indicates which of the plurality of available reporting configurations is to be used by the UE (Fig. 7, [0057]: MeNB transmits to the UE BSR configuration (=configuration information) including configuration for the MeNB and configuration for the SeNB (=plurality of available reporting configuration) for buffer status reporting to the MeNB and the SeNB in action 701a); and
receiving reporting information comprising the BSR from the UE responsive at least in part to the transmitted configuration information (Fig. 7, [0061]: MeNB receives BSR from the UE based on the BSR configuration from the MeNB in action 703a).
Susitaival does not disclose identifying that a second TRP of the plurality of TRPs has established a second wireless connection with the UE; and transmitting, to the UE, a first uplink grant for a first uplink transmission by the UE to the first TRP; and receiving reporting information comprising the BSR from the UE via resources allocated by the first uplink grant.
However, Zhang discloses identifying that a second TRP of the plurality of TRPs has established a second wireless connection with the UE (Fig. 1, [0031]: eNB 102 (=first TRP) coordinates with eNB 103 (=second TRP) to provide inter-eNB carrier aggregation for UE 101 where eNB 102 communicates with UE 101 via F1 (=first wireless connection) and eNB 103 communicates with UE 101 via F2 (=second wireless connection)); and 
transmitting, to the UE, a first uplink grant for a first uplink transmission by the UE to the first TRP ([0036], [0050]-[0051], [0054], [0066], [0077]: BS 302 (=first TRP) transmits a UL grant (=first uplink grant) to the UE to transmit BSRs to the BS (=first uplink transmission)); and 
receiving reporting information comprising the BSR from the UE via resources allocated by the first uplink grant ([0036], [0050]-[0051], [0054], [0066], [0077]: base station receives BSR report via the granted UL resources from the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the MeNB, as taught by Susitaival, to coordinate with another eNB to configure inter-eNB carrier aggregation for the UE and to send UL grant to the UE in order to receive BSR report via the granted UL resource from the UE, as taught by Zhang.
Doing so allows the UE to use additional resources from another eNB; thus providing traffic offloading (Zhang: [0031], [0033]) and further allows the UE to report BSR based on the received granted UL resource from the BS (Zhang: [0050]).

Regarding claim 27, Susitaival discloses An apparatus for wireless communication at a user equipment (UE) (Figs. 1, 7, 11, [0033], [0056]: radio communications network 1, i.e., LTE (=wireless), comprises a UE 10, in dual connectivity with MeNB 12 and SeNB 13), comprising:
a processor (Fig. 11: processor 1101),
memory in electronic communication with the processor (Fig. 11: memory 1103); and
instructions stored in the memory and executable by the processor to cause the apparatus to ([0119]: memory stores configurations and applications to perform methods):
establish wireless connections with a plurality of transmission-reception points (TRPs) (Figs. 1, 7, [0033], [0043], [0056]: UE connects (=establish) with a plurality of eNBs, such as MeNB and SeNB (=TRPs), using dual connectivity in LTE (=wireless connections). [0138]: both eNBs have bearers established to the UE);
receive, from at least one of the plurality of TRPs, an indication of a plurality of reporting configurations for the UE to use to transmit reporting information for one or more of a buffer status report (BSR) or a power headroom report (PHR) to the plurality of TRPs (Fig. 7, [0057]-[0058], [0118]: in action 701a, the UE receives a BSR configuration (=indication) from MeNB for the UE for buffer status reporting (=reporting information for a BSR) to the MeNB and the SeNB (=plurality of TRPs). [0083]-[0084]: the BSR configuration (=indication) includes information how to trigger the BSR, i.e., there may be one threshold Xm for triggering BSR reports to MeNB 12 and one threshold Xs for trigger BSR reports to SeNB 13 (=plurality of reporting configurations));
identify a first reporting configuration of the plurality of reporting configurations based at least in part on the indication (Fig. 7, [0060]: in action 702, the UE evaluates or monitors whether BSR trigger conditions are triggered. [0083]-[0084]: the BSR configuration from MeNB (=indication) includes how to trigger the BSR, i.e., there may be one threshold Xm for triggering BSR reports to MeNB 12 and one threshold Xs for triggering BSR reports to SeNB 13 (=plurality of reporting configurations). [0061]-[0062]: in actions 703a-b, the UE reports BSR because the trigger condition is fulfilled for one or more of the eNBs. Note: in view of [0083]-[0084] and [0061]-[0062], since the UE reports BSR to the MeNB because the trigger condition is fulfilled, the trigger condition is the threshold Xm for triggering BSR reports to the MeNB 12 (=first reporting configuration));
select, based at least in part on the first reporting configuration, the first TRP or the second TRP to which to transmit the reporting information comprising the BSR (Fig. 7, [0060]-[0061], [0083]-[0084]: in actions 702 and 703a, the UE evaluates and monitors a trigger condition and reports the BSR to the corresponding eNB(s), i.e., MeNB based on the threshold Xm for triggering BSR reports to MeNB 12); and 
transmit the reporting information comprising the BSR to the first TRP or the second TRP according to the identified first reporting configuration (Fig. 7, [0060]-[0061], [0083]-[0084]: in action 703a, the UE reports the BSR to the corresponding eNB(s) based on a trigger condition, i.e., the UE reports BSR to the MeNB based on the threshold Xm for triggering BSR reports to MeNB 12).
Susitaival does not disclose receive a first uplink grant for a first uplink transmission to a first TRP of the plurality of TRPs and a second uplink grant for a second uplink transmission to a second TRP of the plurality of TRPs; and select … the first TRP or the second TRP to which to transmit the reporting information comprising the BSR to transmit the reporting information comprising the BSR via resources allocated by the first uplink grant or the second uplink grant; and transmit the reporting information comprising the BSR to the first TRP or the second TRP … via the resources allocated by the first uplink grant or the second uplink grant.
However, Zhang discloses receive a first uplink grant for a first uplink transmission to a first TRP of the plurality of TRPs and a second uplink grant for a second uplink transmission to a second TRP of the plurality of TRPs ([0036], [0050]-[0051], [0054], [0066], [0077]: UE receives multiple UL grants (=first uplink grant and second uplink grant) from BS 302 (=first TRP) and BS 303 (=second TRP) to transmit BSRs to the BSs (=first uplink transmission and second uplink transmission)); and 
via resources allocated by the first uplink grant or the second uplink grant ([0036], [0050]-[0051], [0054], [0066], [0077]: UE selects a base station to transmit BSR reports via the granted UL resources from the base stations); and 
transmit the reporting information comprising the BSR to the first TRP or the second TRP … via the resources allocated by the first uplink grant or the second uplink grant ([0036], [0050]-[0051], [0054], [0066], [0077]: UE transmits BSR reports to the selected base station via the granted UL resources from the base stations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting a BSR to a selected eNB based on the first BSR configuration and/or second BSR configuration comprising thresholds for triggering BSR reports, as taught by Susitaival, to select the base station from multiple base stations based on received UL grants from the multiple base stations and transmit the BSR report via the received UL grants, as taught by Zhang.
Doing so allows the UE to select a base station based on criteria for better traffic loading, channel quality, and granting UL resources that can accommodate BSR with full buffer status information (Zhang: [0051]).

Regarding claim 28, Susitaival in view of Zhang discloses all features of claim 27 as outlined above. 
Susitaival further discloses wherein the BSR is a single BSR that is transmitted to the first TRP of the plurality of TRPs for use by two or more TRPs of the plurality of TRPs in scheduling uplink transmissions of the UE (Fig. 7, [0061], [0063]: UE reports a single BSR to the corresponding MeNB MeNB and SeNB (=two TRPs) then coordinate a scheduling decision for UL transmission from the UE based on the received BSR corresponding to the MeNB in action 704).

	Claim(s) 9-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susitaival et al. (US 2015/0334737 A1) in view of Zhang et al. (US 2015/0327116 A1), Lee et al. (US 2016/0174210 A1) and Murakami et al. (US 2014/0323037 A1).

Regarding claim 9, Susitaival in view of Zhang discloses all features of claim 6 as outlined above. 
Susitaival in view of Zhang does not disclose, but Lee discloses further comprising:
determining a current buffer status of the UE (Fig. 13, [0137]: UE calculates all buffer status of the UE including 1st buffer status to first BS and 2nd buffer status to second BS in step S1303);
identifying a ratio of data transmitted to the first TRP of the plurality of TRPs (Fig. 13, [0144]-[0148]: UE uses a reported offset value in the form of a ratio to update a reported PDCP data transmission ratio. The offset value indicates a ratio of updated transmission ratio of PDCP data transmission to RLC for first BS to current transmission ratio of PDCP data transmitted to RLC for first BS (=first TRP) of the plurality of BSs);
adjusting the current buffer status of the UE based at least in part on the identified ratio to obtain a first adjusted buffer status (Fig. 13, [0144]: UE recalculates all buffer status of the UE including 1st buffer status to first BS and 2nd buffer status to second buffer status based on the updated PDCP data transmission ratio in step S1311); and
reporting the first adjusted buffer status to the first TRP (Fig. 13, [0151]: UE transmits recalculated 1st buffer status to the first BS in step S1315).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Susitaival, to calculate all buffer 
Doing so provides a method for adaptively considering, calculating, and reporting updated buffer status for each base station (Lee: [0131], [0135]).
Susitaival in view of Zhang and Lee does not disclose the ratio of data transmitted is relative to a total amount of data transmitted to each of the plurality of TRPs.
However, Murakami discloses the ratio of data transmitted is relative to a total amount of data transmitted to each of the plurality of TRPs (Fig. 2, [0028], [0089]: a routing selecting unit 105 of a wireless communication device performs the disclosure in [0091]: calculating data transmission ratios based on total amount of data transmitted, i.e., the ratio of data transmitted with respect to node A (=first TRP) is R_A=D_A(D_A+D_B+D_C), where D_A is the amount of data transmitted to node A and (D_A+D_B+D_C) is the total amount of data transmitted to all nodes A, B, and C (=each of the plurality of TRPs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Susitaival, to use a reported offset value in the form of a ratio to update a PDCP data transmission ratio indicating transmitted data, as taught by Lee, and modify the PDCP data transmission ratio indicating transmitted data, as taught by Lee, to be based on the total amount of data transmitted to all nodes, as taught by Murakami.
Doing so allows the UE to calculate the data transmission ratio to each specific node (Murakami: [0091]) and allows the UE to select a specific node when the data transmitted ratio of a specific node is smaller than an operation time ratio of the specific node (Murakami: [0092]-[0093]).

 discloses all features of claim 9 as outlined above. 
Susitaival in view of Zhang and Lee does not disclose, but Murakami further discloses wherein the identifying the ratio comprises:
estimating the ratio based at least in part on past amounts of data transmitted to the first TRP relative to the total amount of data transmitted to each of the plurality of TRPs (Fig. 2, [0028], [0089]: the routing selecting unit 105 of the wireless communication device performs the disclosure in [0091]: calculating data transmission ratios based on total amount of data transmitted thus far (=past amounts of data transmitted), i.e., the ratio of data transmitted with respect to node A (=first TRP) is R_A=D_A(D_A+D_B+D_C), where D_A is the amount of data transmitted to node A thus far and (D_A+D_B+D_C) is the total amount of data transmitted to all nodes A, B, and C (=each of the plurality of TRPs) thus far).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Susitaival, to use a reported offset value in the form of a ratio to update a PDCP data transmission ratio indicating transmitted data, as taught by Lee, and modify the PDCP data transmission ratio indicating transmitted data, as taught by Lee, to be based on the amount of data transmitted to node A thus far and the total amount of data transmitted to all nodes thus far, as taught by Murakami.
Doing so allows the UE to calculate the data transmission ratio to each specific node (Murakami: [0091]) and allows the UE to select a specific node when the data transmitted ratio of a specific node is smaller than an operation time ratio of the specific node (Murakami: [0092]-[0093]).

Regarding claim 11, Susitaival in view of Zhang and Lee and Murakami discloses all features of claim 9 as outlined above. 
wherein the ratio is provided in the first reporting configuration (Fig. 13, [0137]: the PDCP data transmission ratio and offset value are transmitted by the first BS and the UE can use the PDCP data transmission ratio to calculate a first buffer status).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the MeNB providing BSR configuration to the UE for reporting buffer status, as taught by Susitaival, to include PDCP data transmission ratio and offset value, as taught by Lee.
Doing so allows the UE to use the PDCP data transmission ratio to calculate a first buffer status for the first BS and a second buffer status for the second BS (Lee: [0137]). 

Regarding claim 21, Susitaival in view of Zhang discloses all features of claim 18 as outlined above. 
Susitaival in view of Zhang does not disclose, but Lee discloses wherein the reporting information provides an adjusted buffer status from a current buffer status of the UE based on a ratio of data transmitted to the first TRP (Fig. 13, [0151]: UE transmits recalculated 1st buffer status (=reporting information provides an adjusted buffer status) to the first BS in step S1315. [0144]-[0148]: UE recalculates all buffer status of the UE including 1st buffer status to first BS and 2nd buffer status to second buffer status (=current buffer status) based on offset value and the updated PDCP data transmission ratio in step S1311. The offset value indicates a ratio of updated transmission ratio of PDCP data transmission to RLC for first BS to current transmission ratio of PDCP data transmitted to RLC for first BS (=first TRP)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE reporting BSR to the MeNB, as taught by 
Doing so provides a method for adaptively considering, calculating, and reporting updated buffer status for each base station (Lee: [0131], [0135]).
Susitaival in view of Zhang and Lee does not disclose the ratio of data transmitted is relative to a total amount of uplink data transmitted between the UE and the plurality of TRPs.
However, Murakami discloses the ratio of data transmitted is relative to a total amount of uplink data transmitted between the UE and the plurality of TRPs (Fig. 2, [0028], [0089]: a routing selecting unit 105 of a wireless communication device performs the disclosure in [0091]: calculating data transmission ratios based on total amount of data transmitted, i.e., the ratio of data transmitted with respect to node A (=first TRP) is R_A=D_A(D_A+D_B+D_C), where D_A is the amount of data transmitted to node A and (D_A+D_B+D_C) is the total amount of data transmitted to all nodes A, B, and C (=each of the plurality of TRPs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Susitaival, to use a reported offset value in the form of a ratio to update a PDCP data transmission ratio indicating transmitted data, as taught by Lee, and modify the PDCP data transmission ratio indicating transmitted data, as taught by Lee, to be based on the total amount of data transmitted to all nodes, as taught by Murakami.
Doing so allows the UE to calculate the data transmission ratio to each specific node (Murakami: [0091]) and allows the UE to select a specific node when the data transmitted ratio of a specific node is smaller than an operation time ratio of the specific node (Murakami: [0092]-[0093]).

	Claim(s) 12 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susitaival et al. (US 2015/0334737 A1) in view of Zhang et al. (US 2015/0327116 A1) and Babaei et al. (US 2018/0324872 A1).

Regarding claim 12, Susitaival in view of Zhang discloses all features of claim 1 as outlined above. 
Susitaival further discloses further comprising:
transmitting, prior to transmitting the reporting information, a first scheduling request (SR) to the first TRP of the plurality of TRPs and one or more additional SRs to one or more other TRPs of the plurality of TRPs ([0080], [0084]: a rule to transmit BSRs and SRs are different for eNBs and/or logical channel groups. [0088]: when BSR is triggered, only SR is sent to the eNB for which the BSR was triggered. Upon receiving a grant, BSR (=reporting information) is then reported. In view of Fig. 7, BSR is triggered for MeNB and SeNB, so based on [0088], a first SR is transmitted to MeNB (=first TRP) and a second SR is transmitted to SeNB (=one other TRP) before the BSRs are reported).
Susitaival in view of Zhang does not disclose, but Babaei discloses canceling the first SR responsive to the transmitting the reporting information to the first TRP ([0237]: wireless device sends a first SR and a second SR and receives a first grant. The wireless device then cancels the first SR when the wireless device transmits BSR (=reporting information) for the first logical channel); and
maintaining the one or more additional SRs of the one or more other TRPs ([0237]: the wireless device keeps the second SR pending of the second logical channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that uses a rule to transmit BSR and SRs for different eNBs and/or logical channels and that is capable of transmitting SRs to multiple eNBs, 
Doing so provides an enhanced method to legacy SR/BSR procedures and improve scheduling performance in NR wireless network (Babaei: [0233]).

Regarding claim 29, Susitaival in view of Zhang discloses all features of claim 27 as outlined above. 
Susitaival further discloses transmit, prior to transmitting the reporting information, a first scheduling request (SR) to the first TRP of the plurality of TRPs and one or more additional SRs to one or more other TRPs of the plurality of TRPs ([0080], [0084]: a rule to transmit BSRs and SRs are different for eNBs and/or logical channel groups. [0088]: when BSR is triggered, only SR is sent to the eNB for which the BSR was triggered. Upon receiving a grant, BSR (=reporting information) is then reported. In view of Fig. 7, BSR is triggered for MeNB and SeNB, so based on [0088], a first SR is transmitted to MeNB (=first TRP) and a second SR is transmitted to SeNB (=one other TRP) before the BSRs are reported).
Susitaival in view of Zhang does not disclose, but Babaei discloses cancel the first SR responsive to the transmitting the reporting information to the first TRP ([0237]: wireless device sends a first SR and a second SR and receives a first grant. The wireless device then cancels the first SR when the wireless device transmits BSR (=reporting information) for the first logical channel); and
maintain the one or more additional SRs of the one or more other TRPs ([0237]: the wireless device keeps the second SR pending of the second logical channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that uses a rule to transmit BSR and SRs for different eNBs and/or logical channels and that is capable of transmitting SRs to multiple eNBs, 
Doing so provides an enhanced method to legacy SR/BSR procedures and improve scheduling performance in NR wireless network (Babaei: [0233]).

	Claim(s) 14-16 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susitaival et al. (US 2015/0334737 A1) in view of Zhang et al. (US 2015/0327116 A1), You et al. (US 2020/0022094 A1), and Löhr et al. (US 2018/0279339 A1).

Regarding claim 14, Susitaival in view of Zhang discloses all features of claim 1 as outlined above. 
Susitaival in view of Zhang does not disclose wherein the reporting information includes a joint PHR that includes separate power headroom information for uplink transmission to each of the plurality of TRPs.
However, You discloses in [0277] the UE can generate and send PHR and BSR to a base station.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that reports BSRs, as taught by Susitaival, to report PHR and BSR, as taught by You.
Doing so allows the UE, when being in a PHR triggering state and BSR triggering state, to generate PHR and BSR for each received UL grant and (You: [0277]).
Susitaival in view of Zhang and You does not disclose wherein the reporting information includes a joint PHR that includes separate power headroom information for uplink transmission to each of the plurality of TRPs.
wherein the reporting information includes a joint PHR that includes separate power headroom information for uplink transmission to each of the plurality of TRPs (Fig. 5, [0056]: at step 595, the UE can transmit first PHR and second PHR (=joint PHR that includes separate power headroom information) in a first uplink transmission. [0052]: first PHR is generated for a first component carrier. [0055]: second PHR is generated for a second component carrier. Fig. 1: UE is in communication with base stations 120 and 130 over different component carriers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that reports BSRs, as taught by Susitaival, to report PHR and BSR, as taught by You, and to transmit a first PHR and a second PHR together in an uplink transmission, wherein the first PHR and the second PHR are generated for different component carriers belonging to different base stations, as taught by Löhr.
Doing so allows the UE to send both PHRs on a component carrier with the shortest time period between corresponding uplink grants and corresponding PHR reference TTIs (Löhr: [0056]).

Regarding claim 15, Susitaival in view of Zhang, You, and Löhr discloses all features of claim 14 as outlined above. 
Susitaival in view of Zhang and You does not disclose, but Löhr further discloses wherein the joint PHR is based at least in part on a received transmission associated with a third uplink grant received from the first TRP of the plurality of TRPs and a reference transmission associated with at least one other of the plurality of TRPs (Fig. 5, [0056]: the UE can transmit first PHR and second PHR (=joint PHR) in a first uplink transmission based on the first uplink transmission being the shortest time period between the first uplink grant and the first PHR reference TTI and the second uplink grant and the second PHR reference TTI. [0052]: the first uplink transmission corresponds to a received first UL grant (=received transmission associated with an uplink grant) from a base station of the first component carrier (=first TRP). [0054]: the second uplink transmission corresponds to a received second UL grant (=reference transmission) from a base station of the second component carrier (=at least one other of the plurality of TRPs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that reports BSRs, as taught by Susitaival, to report PHR and BSR, as taught by You, and to transmit a first PHR and a second PHR together in an uplink transmission based on different uplink grants and different PHR reference TTIs, as taught by Löhr.
Doing so allows the UE to send both PHRs on a component carrier with the shortest time period between the corresponding uplink grants and the corresponding PHR reference TTIs (Löhr: [0056]).

Regarding claim 16, Susitaival in view of Zhang, You, and Löhr discloses all features of claim 15 as outlined above. 
Susitaival in view of Zhang and You does not disclose, but Löhr further discloses wherein the reference transmission associated with the at least one other of the plurality of TRPs is used for the PHR based on whether a fourth uplink grant is received from an associated TRP of the at least one other of the plurality of TRPs subsequent to a trigger that initiates the PHR ([0054]: the received second UL grant (=reference transmission) is associated with the base station of the second component carrier (=at least one other of the plurality of TRPs) and indicates a received second UL grant in step S580 that is after a PHR trigger for the first and second component carriers in step S520. [0056]: the received first and second UL grants are used by the UE to determine which component carrier to use for sending first PHR and second PHR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that reports BSRs, as taught by Susitaival, to 
Doing so allows the UE to send both PHRs on a component carrier with the shortest time period between the corresponding uplink grants and the corresponding PHR reference TTIs (Löhr: [0056]).

Regarding claim 30, Susitaival in view of Zhang discloses all features of claim 27 as outlined above. 
Susitaival in view of Zhang does not disclose the PHR is a joint PHR that includes separate power headroom information for uplink transmission to each of the plurality of TRPs; and the joint PHR is based at least in part on a received transmission associated with a third uplink grant received from the first TRP of the plurality of TRPs and a reference transmission associated with at least one other of the plurality of TRPs.
However, You discloses in [0277] the UE can generate and send PHR and BSR to a base station.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that reports BSRs, as taught by Susitaival, to report PHR and BSR, as taught by You.
Doing so allows the UE, when being in a PHR triggering state and BSR triggering state, to generate PHR and BSR for each received UL grant and (You: [0277]).
Susitaival in view of Zhang and You does not disclose the PHR is a joint PHR that includes separate power headroom information for uplink transmission to each of the plurality of TRPs; and the joint PHR is based at least in part on a received transmission associated with a third uplink grant received from the first TRP of the plurality of TRPs and a reference transmission associated with at least one other of the plurality of TRPs.
However, Löhr discloses the PHR is a joint PHR that includes separate power headroom information for uplink transmission to each of the plurality of TRPs (Fig. 5, [0056]: at step 595, the UE can transmit first PHR and second PHR (=joint PHR that includes separate power headroom information) in a first uplink transmission. [0052]: first PHR is generated for a first component carrier. [0055]: second PHR is generated for a second component carrier. Fig. 1: UE is in communication with base stations 120 and 130 over different component carriers); and 
the joint PHR is based at least in part on a received transmission associated with a third uplink grant received from the first TRP of the plurality of TRPs and a reference transmission associated with at least one other of the plurality of TRPs (Fig. 5, [0056]: the UE can transmit first PHR and second PHR (=joint PHR) in a first uplink transmission based on the first uplink transmission being the shortest time period between the first uplink grant and the first PHR reference TTI and the second uplink grant and the second PHR reference TTI. [0052]: the first uplink transmission corresponds to a received first UL grant (=received transmission associated with an uplink grant) from a base station of the first component carrier (=first TRP). [0054]: the second uplink transmission corresponds to a received second UL grant (=reference transmission) from a base station of the second component carrier (=at least one other of the plurality of TRPs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that reports BSRs, as taught by Susitaival, to report PHR and BSR, as taught by You, and to transmit a first PHR and a second PHR together in an uplink transmission based on different uplink grants and different PHR reference TTIs, wherein the first PHR and the second PHR are generated for different component carriers belonging to different base stations, as taught by Löhr.
.

	Claim(s) 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susitaival et al. (US 2015/0334737 A1) in view of Zhang et al. (US 2015/0327116 A1), You et al. (US 2020/0022094 A1), and Kwon et al. (US 2016/0066284 A1).

Regarding claim 17, Susitaival in view of Zhang discloses all features of claim 1 as outlined above. 
Susitaival in view of Zhang does not disclose wherein the reporting information includes power headroom information for the first TRP of the plurality of TRPs, and one or more other PHRs that include power headroom information for one or more other TRPs of the plurality of TRPs are separately transmitted based on independent PHR procedures at each of the one or more other TRPs.
However, You discloses in [0277] the UE can generate and send PHR and BSR to a base station.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that reports BSRs, as taught by Susitaival, to report PHR and BSR, as taught by You.
Doing so allows the UE, when being in a PHR triggering state and BSR triggering state, to generate PHR and BSR for each received UL grant and (You: [0277]).
Susitaival in view of Zhang and You does not disclose wherein the reporting information includes power headroom information for the first TRP of the plurality of TRPs, and one or more other PHRs that include power headroom information for one or more other TRPs of the plurality of TRPs are separately transmitted based on independent PHR procedures at each of the one or more other TRPs.
However, Kwon discloses wherein the reporting information includes power headroom information for the first TRP of the plurality of TRPs, and one or more other PHRs that include power headroom information for one or more other TRPs of the plurality of TRPs are separately transmitted based on independent PHR procedures at each of the one or more other TRPs (Fig. 19, [0247]-[0252]: UE transmits PHR (F1) to first base station (=power headroom information for a first TRP) and PHR (F2) to second base station (=power headroom information for one other TRPs) separately based on the PHR periodic timer configured by the base stations (=PHR procedures). The PHR periodic timer of each base station is independent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that reports BSRs, as taught by Susitaival, to report PHR and BSR, as taught by You, and to report different PHRs for different base stations separately based on the different PHR periodic timers configured by the different base stations, as taught by Kwon.
Doing so allows the UE to directly transmit the PHRs regardless of the connection between the base stations (Kwon: [0245]).

Regarding claim 22, Susitaival in view of Zhang discloses all features of claim 18 as outlined above. 
Susitaival in view of Zhang does not disclose wherein the reporting information includes a joint PHR that includes separate power headroom information for each of the first TRP and the second TRP, and wherein the first TRP provides power headroom information from the joint PHR to the second TRP via a backhaul link.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that reports BSRs, as taught by Susitaival, to report PHR and BSR, as taught by You.
Doing so allows the UE, when being in a PHR triggering state and BSR triggering state, to generate PHR and BSR for each received UL grant and (You: [0277]).
Susitaival in view of Zhang and You does not disclose wherein the reporting information includes a joint PHR that includes separate power headroom information for each of the first TRP and the second TRP, and wherein the first TRP provides power headroom information from the joint PHR to the second TRP via a backhaul link.
However, Kwon discloses wherein the reporting information includes a joint PHR that includes separate power headroom information for each of the first TRP and the second TRP (Fig. 5, [0163], [0165]: UE transmits PHR (F1, F2) (=joint PHR that includes separate power headroom information) to first base station. [0118]: F1 is associated with first base station (=first TRP) and F2 is associated with second base station (=second TRP)), and wherein the first TRP provides power headroom information from the joint PHR to the second TRP via a backhaul link (Fig. 5, [0174]: first base station forwards PHR (F1, F2) to second base station through backhaul).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that reports BSRs, as taught by Susitaival, to report PHR and BSR, as taught by You, and to transmit PHR information for different frequencies to the first base station, as taught by Kwon, and program the MeNB, as taught by Susitaival, to forward the PHR information for different frequencies to the second base station through a backhaul, as taught by Kwon..
.

	Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susitaival et al. (US 2015/0334737 A1) in view of Zhang et al. (US 2015/0327116 A1), Kang et al. (US 2016/0205604 A1), and Sun et al. (US 2014/0269352 A1).

Regarding claim 19, Susitaival in view of Zhang discloses all features of claim 18 as outlined above. 
Susitaival in view of Zhang does not disclose, but Kang discloses further comprising:
determining, responsive to identifying that the second TRP has established the second wireless connection with the UE, that a backhaul communications link between the first TRP and the second TRP has a latency that exceeds a threshold value (Fig. 14, [0145], [0149]: in view of the aforementioned embodiment (i.e., Fig. 12 and [0127]-[0129] steps 1205-1210 where macro base station (=first TRP) acquires TA information of a RACH procedure between the terminal and the small cell base station (=second TRP)), the macro base station may allocate resources of all cells and transmits resource allocation information based on a determined backhaul latency between the macro base station and the small cell base station. [0147]: the backhaul latency may be too long (=exceeds a threshold value) or may be not too long).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the MeNB, as taught by Susitaival, to acquire TA information of a RACH procedure between the terminal and the small cell base station and collect 
Doing so allows the macro base station to determine whether each base station should transmit resource allocation information or whether one base station should schedule all resources and transmit the resource allocation information to the terminal (Kang: [0147]).
Susitaival in view of Zhang and Kang does not disclose, but Sun discloses determining that a first reporting configuration of the plurality of available reporting configurations is to be used by the UE based at least in part on the latency exceeding the threshold value, wherein the first reporting configuration provides separate reporting information transmissions for each of the first TRP and the second TRP (Fig. 10, last sentence of [0037]-[0038]: when backhaul latency is large, node 1 determines to configure the UE with a buffer status reporting procedure by disabling cross-node BSR transmission (=first reporting configuration) in step 0. By disabling the cross-node BSR transmission, the UE is to report BSR1 and BSR2 separately to node 1 (=first TRP) and node 2 (=second TRP) in steps 3 and 3b. The other possible procedure is enabling cross-node BSR transmission); and
formatting the configuration information to indicate the first reporting configuration (Fig. 10, [0038]: node 1 configures the UE with a buffer status reporting procedure by disabling cross-node BSR transmission (=first reporting configuration) in step 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the MeNB, as taught by Susitaival, to determine a backhaul latency to a small cell base station/second node, as taught by Kang and Sun, in order to determine a BSR configuration, i.e., disabling cross-node BSR transmission when the latency is large so that the UE separately transmits BSRs, and to transmit the BSR configuration to the UE, as taught by Sun.


Regarding claim 20, Susitaival in view of Zhang discloses all features of claim 18 as outlined above. 
Susitaival in view of Zhang does not disclose, but Kang discloses further comprising:
determining, responsive to identifying that the second TRP has established the second wireless connection with the UE, that a backhaul communications link between the first TRP and the second TRP has a latency that is at or below a threshold value (Fig. 14, [0145], [0149]: in view of the aforementioned embodiment (i.e., Fig. 12 and [0127]-[0129] steps 1205-1210 where macro base station (=first TRP) acquires TA information of a RACH procedure between the terminal and the small cell base station (=second TRP)), the macro base station may allocate resources of all cells and transmits resource allocation information based on a determined backhaul latency between the macro base station and the small cell base station. [0147]: the backhaul latency may be too long or may be not too long (=at or below a threshold value)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the MeNB, as taught by Susitaival, to acquire TA information of a RACH procedure between the terminal and the small cell base station and collect backhaul latency information between the macro base station and the small cell base station in order to allocate the resources to the terminal, as taught by Kang.
Doing so allows the macro base station to determine whether each base station should transmit resource allocation information or whether one base station should schedule all resources and transmit the resource allocation information to the terminal (Kang: [0147]).
determining that a second reporting configuration of the plurality of available reporting configurations is to be used by the UE based at least in part on the latency being at or below the threshold value, wherein the second reporting configuration provides joint reporting information for both the first TRP and the second TRP (Fig. 9, [0037]: when backhaul latency is small, node 1 determines to configure the UE with a buffer status reporting procedure by enabling cross-node BSR transmission (=second reporting configuration) in step 0. By enabling the cross-node BSR transmission, the UE is to report BSR1 and BSR2 jointly to node 1 (=first TRP) and node 1 forwards BSR2 to node 2 (=second TRP) in step 3. The other possible procedure is enabling cross-node BSR transmission); and
formatting the configuration information to indicate the first reporting configuration (Fig. 9, [0037]: node 1 configures the UE with a buffer status reporting procedure by enabling cross-node BSR transmission (=second reporting configuration) in step 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the MeNB, as taught by Susitaival, to determine a backhaul latency to a small cell base station/second node, as taught by Kang and Sun, in order to determine a BSR configuration, i.e., enabling cross-node BSR transmission when the latency is large so that the UE jointly transmits BSRs, and to transmit the BSR configuration to the UE, as taught by Sun.
Doing so allows the network to enable or disable cross-node BSR transmission based on a preferences depending on whether the backhaul latency is large or small (Sun: [0037], [0045]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/               Examiner, Art Unit 2478